FILED
                                 NOT FOR PUBLICATION                        JUL 22 2010

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                                 FOR THE NINTH CIRCUIT

In the Matter of: SELKIRK                        No. 00-35982
DEVELOPMENT, LLC,
                                                 D.C. No. CV-99-00156-DWM
               Debtor.

------------------------------                   MEMORANDUM *

SELKIRK DEVELOPMENT, LLC,

               Plaintiff - Appellee,

  v.

WILLIAM J. GRIFFIN; BRENDA G.
GRIFFIN,

               Defendants - Appellants.



In the Matter of: SELKIRK                        No. 01-35017
DEVELOPMENT, LLC,
                                                 D.C. No. CV-99-00180-DWM
               Debtor.

------------------------------

WILLIAM J. GRIFFIN; BRENDA G.
GRIFFIN,



        *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
              Appellants,

  v.

SELKIRK DEVELOPMENT, LLC,

              Appellee.



                   Appeals from the United States District Court
                            for the District of Montana
                   Donald W. Molloy, District Judge, Presiding

                          Argued and Submitted July 15, 2010
                                 Seattle, Washington

Before: REINHARDT, GRABER, and PAEZ, Circuit Judges.

       Debtor Selkirk Development, L.L.C., a real estate company, filed for

Chapter 11 bankruptcy. Unclear about the ownership rights to two properties,

Debtor initiated an adversary proceeding against the Griffins to quiet title. The

bankruptcy court quieted title in Debtor and then, in a separate order, confirmed

the bankruptcy plan. The Griffins timely appealed both orders to the district court,

which affirmed, and in turn timely appealed both orders to this court.

       In case No. 01-35017, we dismiss for failure to prosecute the appeal. The

Griffins’ briefing contains no argument pertaining to confirmation of the plan.




                                          2
      In case No. 00-35982, we review de novo the bankruptcy court’s

conclusions of law and review for clear error its factual findings. USAA Fed. Sav.

Bank v. Thacker (In re Taylor), 599 F.3d 880, 887 (9th Cir. 2010). We affirm.

      The bankruptcy court permissibly told the parties that it would make its

factual findings on the existing record if the parties failed to meet the court’s

second deadline for submitting information. The Griffins failed to meet that

deadline and failed to ask for more time within which to do so, and they did not

submit their accountant’s deposition to the court. Considering the record then

before it, the court held that the Griffins had been paid in full under each of their

agreements with Selkirk and its predecessors for the purchase and sale of the real

property in question. Even if the court made findings that are imperfect, as the

Griffins argue, a failure to comply with the specificity requirement of Federal Rule

of Civil Procedure 52(a) (adopted pursuant to Bankruptcy Rule 7052) does not

automatically require reversal. FTC v. Enforma Natural Prods., Inc., 362 F.3d

1204, 1212 (9th Cir. 2004). We understand the bankruptcy court simply to have

held that the Griffins failed to meet their burden to establish that any amount

remained owing after some payments, reflected in the record, had been made. That

being so, any Rule 52(a) error does not require reversal.




                                           3
      Finally, the judgment of the bankruptcy court, quieting title in Debtor, was

not a sanction. Instead, the court closed the record pursuant to its earlier case-

management orders and then made a decision on the merits, grounded on the

existing record.

      In No. 01-35017, appeal DISMISSED.

      In No. 00-35982, AFFIRMED.




                                           4